USCA11 Case: 20-14555      Date Filed: 06/07/2022   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14555
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JAN LEE ROSEN,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
             D.C. Docket No. 1:15-cr-00128-SCJ-1
                   ____________________
USCA11 Case: 20-14555        Date Filed: 06/07/2022     Page: 2 of 3




2                      Opinion of the Court                20-14555


Before ROSENBAUM, JILL PRYOR, and GRANT, Circuit Judges.
PER CURIAM:
        Jan Lee Rosen, proceeding pro se, is a former federal pris-
oner who is now on supervised release. While in prison, he filed a
motion in the district court seeking a reduction in his sentence pur-
suant to 18 U.S.C. § 3582(c)(1)(A), which was denied. While his ap-
peal of that order was pending, he completed his term of imprison-
ment and was released from prison. Because the only modification
Rosen sought to his sentence was a reduction in his term of impris-
onment, we conclude that this appeal is moot and dismiss for lack
of jurisdiction.
      In 2015, Rosen pled guilty to attempting to entice a minor to
engage in unlawful sexual activity in violation of 18 U.S.C.
§ 2422(b). The district court sentenced Rosen to 102 months’ im-
prisonment followed by a lifetime term of supervised release.
        In 2020, Rosen, proceeding pro se, filed a motion seeking
compassionate release. He argued that extraordinary and compel-
ling circumstances warranted a sentence reduction because he suf-
fered from health conditions that put him at greater risk of devel-
oping a severe illness if he contracted COVID-19 while in prison.
He urged the court to reduce his sentence so that he would be re-
leased from prison and begin to serve his lifetime term of super-
vised release. In his motion, he requested only a reduction to his
term of imprisonment and did not seek any change to his lifetime
USCA11 Case: 20-14555           Date Filed: 06/07/2022      Page: 3 of 3




20-14555                 Opinion of the Court                            3

term of supervised release. The district court denied Rosen’s mo-
tion, and he appealed. While this appeal was pending, Rosen com-
pleted his term of imprisonment and was released from prison.
        A case becomes moot on appeal and must be dismissed “[i]f
events that occur subsequent to the filing of a lawsuit or an appeal
deprive the court of the ability to give the . . . appellant meaningful
relief.” Al Najjar v. Ashcroft, 273 F.3d 1330, 1336 (11th Cir. 2001).
“A challenge to an imposed term of imprisonment is moot once
that term has expired.” United States v. Stevens, 997 F.3d 1307,
1310 n.1 (11th Cir. 2021).
       We conclude that Rosen’s appeal is moot and must be dis-
missed. The only relief he sought in his motion for compassionate
release was a reduction to his term of imprisonment. Because
Rosen has now completed his term of imprisonment, it is no longer
possible to give him meaningful relief.1
       APPEAL DISMISSED.




1 Also pending before the Court is Rosen’s Motion for Judicial Notice. That
motion is DENIED as moot.